Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 (Claims 1-4 and 7-14) in the reply filed on 23 July 2021 is acknowledged.

Drawings
The drawings were received on 25 February 2022.  These drawings are accepted.

Response to Arguments
	Claims 1, 7-14 have been amended.
	Claims 15-19 have been cancelled.
	Claim 24 has been added. 
	Claims 5-6 and 20-24 are withdrawn from consideration (see below).
	Claims 1-14 and 20-24 are presently pending.

	Regarding Claim 24, the Examiner notes that the subject matter of newly added claim 24 essentially recites the subject matter of the non-elected invention of Group II as explained in the Restriction Requirement mailed out on 28 May 2021. It is noted that Applicant elected to pursue the subject matter of Group I, Claims 1-4 and 7-14 without traverse (see MPEP 818.01: “A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.”). Examiner draws attention to MPEP 819 which states: “applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.” As such, since Claim 24 is directed toward unelected subject matter, the Claim will be considered withdrawn as being directed toward an unelected invention.

Applicant’s arguments, see Remarks, filed 26 March 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant Admitted Prior Art. Applicant points to support for the amended limitations of Claim 1 coming from [0099] and [Fig. 16] (see Remarks, pg. 19…EXAMINER’S NOTE: it appears that Applicant is pointing to the paragraph numbering with respect to the Pre-Grant Publication of the application, rather than the paragraph numbering of the submitted Specification. The Examiner requests, in the interest of clarity of record, that all references to paragraph numbering be consistently based on the Pre-Grant Publication numbering). The Examiner notes that the cited paragraph states (emphasis added):
Referring now to FIG. 16 schematically shown is a representative method of Dynamic Vector and Motion Based Video Compression 1600. Step 1602 Compression Encoder recognizes the Objects from the live pixel based video content, then uses vectors to describe the Objects in each frame (intra frame compression), and uses motion to describe the Objects' movements from frame to frame (inter frame compression) using a prior art standards like H.264 or H.265, based on the instructions from the Compression Manager on the compression ratio and format.

While the Examiner agrees that applicant has support to claim ‘serial data is encoded or decoded between pixel and frame-based video signals and vector and motion-based video signals’, it is apparent from the supporting disclosure that such a functionality is known prior art techniques of compression as admitted by Applicant. As such, such vector/motion-based video compression/encoding is considered to be Applicant Admitted Prior Art. It is also noted that various prior art such as Yang et al. (US 2016/0295250 A1), Chen et al. (US 2009/0154698 A1), and Langaniere et al. (US 2011/0113461 A1) all further disclose compression encoding of video data using H.264 or other standards from pixel/frame-based data to motion-vector based data as recited by the claimed limitation (where these references are exemplary and non-exhaustive).

	Regarding Applicant’s with respect to the various claim rejections under 35 USC 112(b), while certain issues were corrected, the amendments to the claims have further introduced new issues. See 112(b) rejections below for details.

	The Examiner notes that Applicant has failed to traverse any of Examiner’s assertions of Official Notice of Common Knowledge for various Claim elements. As Applicant has failed to traverse the Official Notices in a timely manner, the Official Notices are taken to be admitted prior art, and the Official Notices are made final. See MPEP 2144.03(C).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “The digital transmission system of claim 1, wherein some devices further comprise”. Claim 1, upon which Claim 7 depends, recites “at least one device”. The term ‘some devices’ lacks an antecedent basis as the claims do not necessarily refer back to the ‘at least one device’ of Claim 1. Appropriate correction is required.
Claims 8 and 9 suffer the same issue as Claim 7 above.
Claim 7 recites: “..sends power through a single cable linking the devices”. Claim 1, upon which Claim 7 depends, recites “at least one device” and Claim 7 previously recites “some devices”.  As per above, it is unclear if the ‘at least one device’ of Claim 1 and ‘some devices’ of Claim 7 necessarily refer to the same set of devices. Moreover, even if “at least one device” and “some devices” refer to the same set of devices, ‘at least one’ and ‘some’ by BRI definitions require no more than a single device. As such, the recitation of ‘the devices’ becomes indefinite as the claims do not necessarily require multiple devices, and it is unclear how a single device may be connected via cable to itself. Appropriate correction is required.
Claim 8 recites “wherein the devices are connected via a cable in a daisy-chain…” The claims previously recite “at least one device” and ‘some devices’, which under BRI requires no more than a single device. As such, the recitation of ‘the devices’ becomes indefinite as the claims do not necessarily require multiple devices, and it is unclear how a single device may be daisy-chained. Appropriate correction is required.
Claim 9 recites: “a TDM…that converts one link of multiple sets of audio video data from upstream device”. The claims previously recite “at least one device” or ‘some devices’, which under BRI requires no more than a single device. As such, the recitation of ‘the devices’ becomes indefinite as the claims do not necessarily require multiple devices, and it is unclear how an upstream device may exist. Appropriate correction is required.
Claim 9 recites: “a Daisy Chain Processor…which upstream signals to bypass for a device”. It is unclear to what device ‘a device’ refers. Furthermore, the claims previously recite “at least one device”, which under BRI requires no more than a single device. Appropriate correction is required.
Claim 9 recites: “a signal from a specific device” which is indefinite as it is unclear if the ‘a specific device’ necessarily refers to one of the previously recited device or devices, or if it refers to a completely different device altogether. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: “The daisy chain system in claim 8”, which does not necessarily require the entirety of the system of Claim 8, or Claim 1, upon which both Claims 8 and 9 depend. As such, Claim 9 cannot be said to necessarily ‘include all the limitations of the claim upon which it depends’. Since the ‘daisy chain system’ is only a portion of the total ‘digital data transmission system’ of Claims 1 and 8, it cannot be said that all of the elements of the digital data transmission system of Claims 1 and 8 are recited/required since the preamble of Claim 9 is directed solely to the ‘daisy chain system’.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0061271 A1) (of record, hereinafter Lu), in view of Applicant Admitted Prior Art (hereinafter AAPA – citations made with respect to the Pre-Grant Publication of the instant Application US 2021/0195282 A1)

Regarding Claim 1, Lu discloses a digital data transmission system [Figs. 2, 4, 6, 8, 12] comprising: 
at least one device with at least one interface; [Figs. 2, 4, 6, 8, 12; 0048: transmitters/receivers with one or more input and output connectors/interfaces]
the at least one device further comprising circuitry and software for sending or receiving serial digital data that contains some or all of audio, video, control and other data; [Figs. 2, 4, 6, 8, 12; 0002, 0048, 0060: where the system may comprise software to perform the various functions; 0054-56: transmitter/receivers comprise circuits for receiving and relaying digital video and audio signals; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data]
wherein the serial digital data is encoded or decoded; [0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be inherent that such data would be encoded/decoded in some manner)] and 
the serial digital data is one or more independent audio and video streams. [Figs. 2, 4, 6, 8, 12; 0054-56: transmitter/receivers comprise circuits for receiving and relaying digital video and audio signals; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data]
Lu fails to explicitly disclose wherein the serial digital data is encoded or decoded between pixel and frame-based video signals and vector and motion-based video signals.
However, AAPA teaches wherein the serial digital data is encoded or decoded between pixel and frame-based video signals and vector and motion-based video signals. [0099: Compression Encoder recognizes the Objects from the live pixel based video content, then uses vectors to describe the Objects in each frame (intra frame compression), and uses motion to describe the Objects' movements from frame to frame (inter frame compression) using a prior art standards like H.264 or H.265]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu with the teachings of AAPA to specify encoding/decoding to vector and motion-based video signals as it is understood that prior art standards such as H.264/H.265 may be utilized to compress video data into motion-vector data for the known data and bandwidth efficiency benefits of video compression.

Regarding Claim 2, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein the interface comprises a coaxial connector, RJ45 connector, fiber connector or a wireless antenna connector. [Figs. 9A, 10A, 16A; 0056, 0059: connections between devices may be for coaxial cables, optical fiber connectors, twisted pair connectors, or RJ45 Connectors]

Regarding Claim 3, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein the serial digital data may be any digital format. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA.]
	Lu and AAPA do not explicitly disclose wherein the uncompressed serial digital data format is the SDI standard.
	However, the Examiner takes Official Notice that SDI digital data are well-known and utilized in the art for transmitting digital data in an uncompressed manner. 

Regarding Claim 4, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu and AAPA disclose wherein the serial digital data may be any digital format. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA.; AAPA – 0099: H.264/H.265 are known compression standards] 

Regarding Claim 7, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein some devices further comprise a circuit board with a Power over XDI circuit that sends power through a single cable linking the devices to allow remote powering capability. [0054, 0085, 0095: power may be transmitted through a daisy chain system and ride on the daisy-chain from upstream inputs or downstream outputs; Clms. 19-20]

Regarding Claim 8, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein some devices with at least one interface further comprise: at least one input interface and at least one output interface on at least one of the at least one devices, wherein the devices are connected via a cable in a daisy-chain comprising a daisy-chain system of devices to achieve switching and distribution through the daisy chain without any additional devices for switching or distribution, and wherein the number of devices in the system is scalable by adding or reducing additional numbers of devices to the daisy-chain system of devices. [Figs. 2, 4, 6, 8, 12; 0002, 0048-55: transmitters/receivers may be daisy-chained in a scalable manner to an unlimited number, and where each node in the daisy-chain is adapted to determine and control the flow of data through the daisy-chain system, and may be connected by any type of cable, without need for a central switcher or splitter or matrix switcher]

Regarding Claim 9, Lu and AAPA disclose all of the limitations of Claim 8 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a TDM (Time Domain Multiplexing) demux (De-Multiplexer) circuit that converts one link of multiple sets of audio video data from upstream device into multiple links that each contains only one set of audio video data; [0055-57, 0060, 0092: nodes in the daisy-chain may comprise de-multiplexers that may receive, decode, and separate received signals from an upstream device]
a Daisy Chain Processor that is a matrix switcher circuit that chooses which upstream signals to bypass a device to a downstream device, and which upstream signal is replaced by a signal from a specific device, and which upstream signal is extracted for local display; [0055-57, 0060, 0092: nodes include circuits for regulating signal control through the system, and may determine signal path flow to pass through or extract signals for display on a display device] and 
a TDM mux (Multiplexer) circuit that converts multiple links that each contains only one set of audio video data to one link of multiple sets of audio video data to downstream device. [0055-57, 0060, 0092: nodes include circuits multiplexing signals from the matrix into one combined signal to be output downstream]

Regarding Claim 10, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu and AAPA disclose a Source Device, the Source Device further comprising circuitry that reads audio video data from a storage medium or from external sources and converts the signals to the compressed serial digital data. [Figs. 2, 4, 6, 8, 12; 0048, 0068-69, 0080, 0088, 0098, 0102: source devices may include a computer, DVD/BluRay Player, etc.; 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data; 0104-5: where any of the features of the Transmitter, Receiver, etc. disclose may be integrated into other devices (in whole or in part), including source device or node; AAPA - 0099]

Regarding Claim 13, Lu and AAPA disclose all of the limitations of Claim 8 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Node (Matrix Switcher) device [Fig. 12; 0048, 0088] that has a circuit board with:
one or more serial inputs that each carries at least one sets of audio video content; one or more TDM (Time Domain Multiplexing) demux (De-Multiplexer) circuit that each converts one link of multiple sets of audio video data from upstream device into multiple links that each contains only one set of audio video data; [0055-57, 0060, 0092: nodes in the daisy-chain may comprise de-multiplexers that may receive, decode, and separate received signals from an upstream device]
a matrix switcher circuit that chooses which upstream signals goes to which downstream outputs; [0055-57, 0060, 0092: nodes include circuits for regulating signal control through the system, and may determine signal path flow to pass through or extract signals for display on a display device, and may include matrix switchers] and 
one or more TDM mux (Multiplexer) circuit that each converts multiple links that each contains only one set of audio video data to one link of multiple sets of audio video data to downstream device. [0055-57, 0060, 0091-92: nodes include circuits multiplexing signals from the matrix into one combined signal to be output downstream; 0104: where any of the features of the Transmitter, Receiver, etc. disclose may be integrated into other devices (in whole or in part), including source device or node]
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu and AAPA as applied to claim 1 above, and further in view of Kim et al. (US 5,835,498) (of record, hereinafter Kim).

Regarding Claim 11, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Compression Encoder device that further comprises a circuit board with: a Compression Encoder circuit that compresses the uncompressed signals to compressed signals. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits] 
	Lu and AAPA fail to explicitly disclose a Parallel to Serial Converter circuit that converts a parallel signal to serial digital data.
	Kim, in analogous art, teaches a Parallel to Serial Converter circuit that converts a parallel signal to serial digital data. [Figs. 2-3; ABST; col. 2, lines 14-47: serial link system (such as the daisy-chain system of Lu above) may have a parallel-to-serial converter that receives a plurality of data streams and encodes them into a digital data stream (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a parallel-to-serial converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines. [Kim – ABST; col. 1, line 55 – col. 2, line 22]

Regarding Claim 12, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Compression Decoder device that further comprises a circuit board with; a Compression Decoder circuit that decompresses the compressed signals to uncompressed signals. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits]
Lu and AAPA fail to explicitly disclose a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals.
Kim, in analogous art, teaches a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals. [Figs. 7-9: Serial-to-Parallel converter 72; ABST; col. 2, lines 48-61: serial link system (such as the daisy-chain system of Lu above) may have a have a receiver with a serial-to-parallel converter to extract and process the appropriate data transmitted down the serial line (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a serial-to-parallel converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines, and thereafter retrieve and display said data appropriately. [Kim – ABST; col. 1, line 55 – col. 2, line 22]

Regarding Claim 14, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Display Device [Figs. 2, 4, 6, 8, 12; 0048, 0060, 0065: display device] that has a circuit board further comprising: a Compression Decoder circuit that decompresses the compressed signals to uncompressed signals; and a TV Panel Processor circuit that converts the uncompressed signals to the proprietary signals to drive a screen panel or projector core panels. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits; 0102-105: where the various features may be integrated or implemented in whole or in part on the display device]
Lu and AAPA fail to explicitly disclose a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals.
Kim, in analogous art, teaches a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals. [Figs. 7-9: Serial-to-Parallel converter 72; ABST; col. 2, lines 48-61: serial link system (such as the daisy-chain system of Lu above) may have a have a receiver with a serial-to-parallel converter to extract and process the appropriate data transmitted down the serial line (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a serial-to-parallel converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines, and thereafter retrieve and display said data appropriately. [Kim – ABST; col. 1, line 55 – col. 2, line 22]










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421